Title: John Norvell to James Madison, 14 June 1826
From: Norvell, John
To: Madison, James


                        
                            
                                Honoured Sir:
                            
                            
                                
                                    Philadelphia,
                                
                                June 14, 1826.
                            
                        
                        The enclosed is your account for the Franklin Gazette. Mr. Todd paid up to May 1823. You will perceive that
                            one year, up to next May, is charged in advance, in order to make the sum easy of transmission by mail, and because the
                            charge is one dollar less than if it were paid at the end of the year. With earnest prayers for a continued life of
                            happiness and tranquility for years yet to come, I have the honour to be, With profound respect & veneration, Your
                            most obt. servant,
                        
                            
                                John Norvell.
                            
                        
                    